Exhibit 10.1

Ameren logo [amerenlogo3.gif]
                                                                                                        


2009 Ameren Executive Incentive Plan
For Officers

--------------------------------------------------------------------------------




SUMMARY
The Ameren Executive Incentive Plan (EIP) is intended to reward eligible
Officers for their contributions to Ameren’s success.  The EIP rewards Officers
for Ameren’s earnings per share (EPS) results and/or their business segment’s
EPS contribution to Ameren’s EPS results, and individual performance.  The EIP
is approved by the Human Resources Committee of Ameren’s Board of Directors
(“Committee”).  Ameren reserves the right at its sole discretion to revise,
modify, continue or discontinue the EIP beyond the current plan year.


EIP ELIGIBILITY
All Officers who are actively employed on December 31, 2009 are eligible to
participate in the EIP pursuant to the terms described herein.  Additionally,
Officers who terminate employment because they retire, die or become disabled
during 2009 (the plan year), or whose employment is involuntarily terminated
during the plan year as a result of a reduction in force, elimination of
position, or change in strategic demand, are eligible to participate in the EIP
pursuant to the terms described herein.  Officers who voluntarily or
involuntarily terminate employment for any other reason during the plan year or
following the plan year but before awards are paid, forfeit participation in the
EIP.


AWARD OPPORTUNITIES
Award opportunity percentages are set by the Human Resources Committee of the
Board of Directors.  Officers will receive individual communication regarding
their incentive target opportunity.


PLAN STRUCTURE
The EIP is designed to reward Officers for their contributions to Ameren’s
success.  This is acomplished by rewarding Officers for the achievement of EPS
goals and their own personal contributions to Ameren’s performance.  The EIP has
four primary components:  (1) EPS targets; (2) a core award; (3) an individual
performance modifier; and (4) an individual incentive payout.  These components
are described in more detail below.

 
Graph [image.jpg]

 
EPS Targets
Ameren Officers have a responsibility to drive shareholder value through
earnings performance.  Thus, EPS performance is the primary metric used to
establish award opportunities.  Officers with Corporate responsibility will have
their incentive opportunity based 100% on Ameren’s EPS, while Officers with
business segment responsibilities will have their opportunity based 50% on
Ameren’s EPS and 50% on their business segment’s EPS contribution to Ameren’s
EPS.
 
 

--------------------------------------------------------------------------------

People are the Foundation of our Success and the Key to Achieving our Vision
Page  1 –  Executive Incentive Plan for Officers



--------------------------------------------------------------------------------




Three levels of EPS achievement will be established to reward eligible Officers
for results achieved in EPS performance.  Achievement of EPS falling between the
established levels will be interpolated.  The three levels are defined as
follows:


1.  
Threshold: Threshold is the minimum level of Ameren EPS and applicable business
segment contribution to Ameren EPS achievement necessary for incentive funds to
be available.  This level of EPS must be achieved to justify the payment based
on our fiduciary responsibility to our owner- the shareholders.



2.  
Target: This is the targeted level of Ameren EPS and, as applicable, business
segment contribution to Ameren EPS achievement.



3.  
Maximum: This level shares higher rewards in years of outstanding financial
performance.  This level will be very difficult to achieve, but in years of
outstanding performance, Officers will share in Ameren’s success.



Core Award
Following the conclusion of the plan year, Ameren’s EPS and business segment EPS
contributions to Ameren’s EPS will be measured .  Achievement levels may be
adjusted to include or exclude specified items of an unusual or non-recurring
nature as determined by the Committee at its sole discretion and as permitted by
the Ameren Corporation 2006 Omnibus Incentive Compensation Plan (“Plan”).  Using
these performance results, a formulaic core award will be determined for each
Officer.  This core award will then be subject to modification based on the
Officer’s individual performance as described below.


Individual Performance Modifier
The core award for each Officer may be adjusted up by as much as 50% or down by
as much as 50%, based on the Officer's individual contributions and performance
during the plan year.    Demonstrated leadership and the achievement of key
operational goals will be considered when modifying the core award for each
Officer.


Individual Incentive Payout
The individual incentive payout represents the actual incentive award an Officer
will receive as a result of both Ameren’s performance and the Officer’s own
individual performance.  Subject to the terms described herein, the maximum
payout under the EIP is 200% of the Officer's target incentive opportunity with
the ability to pay zero for poor or non-performance.


EIP PAYOUT
Awards will be paid by March 15, 2010.  The core award will be calculated based
on an eligible Officer’s salary as of December 31, 2009 (or at the time of
eligible termination, if earlier).  Awards will be prorated based on the amount
of time worked during the plan year for eligible Officers who: (1) are hired or
become Officers after the plan year begins; (2) terminate employment on account
of retirement, disability or death during the plan year; or (3) are
involuntarily terminated during the plan year as a result of a reduction in
force, elimination of position, or change in strategic demand.


The Committee will review and has the authority to approve the final amount of
payment. The final payment granted is final and conclusive and not subject to
review.


CONTACT
Questions regarding this plan may be directed to the Manager, Compensation &
Performance.
 
 

--------------------------------------------------------------------------------

People are the Foundation of our Success and the Key to Achieving our Vision
Page  2 – Executive Incentive Plan for Officers
 
 

--------------------------------------------------------------------------------



ADMINISTRATION
This EIP and the employee’s rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee or its designee may adopt for
administration of the Plan.  The Committee, or its designee, is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of this EIP, all of which will be binding upon participants.  If
any provision of this EIP conflicts in any manner with the Plan, the terms of
the Plan shall control.


MISCELLANEOUS
No employee shall have any claim or right to receive an award under this
EIP.  Neither this EIP nor any action taken hereunder shall be construed as
giving an employee any right to be retained by Ameren Corporation or any of its
subsidiaries.  For purposes of this EIP, the transfer of employment by an
employee between subsidiaries shall not be deemed a termination of the
employee’s employment.
 
 

--------------------------------------------------------------------------------

People are the Foundation of our Success and the Key to Achieving our Vision
Page 3 – Executive Incentive Plan for Officers
 
 
 
 